Citation Nr: 9910266	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-27 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION


The appellant served on active duty from October 1974 to 
October 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder.


FINDINGS OF FACT

1.  Following a rating action by the RO in December 1993, the 
veteran was notified in January 1994 that his claim for 
service connection for a low back disorder was denied.  
Although he was provided his appellate rights, he did not 
appeal this decision.

2.  Evidence presented since the RO's December 1993 rating 
decision is probative of an aggravation or incurrence of a 
low back disorder during the veteran's active duty service 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The December 1993 rating decision of the RO denying 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's December 1993 rating 
decision denying service connection for a low back disorder 
is new and material, and the appellant's claim for service 
connection for a low back disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background

In this case, the RO denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
a December 1993 rating decision.  The veteran was notified of 
this decision in January 1994.  He did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).

The specified basis for the disallowance of the veteran's 
claim for service connection for a low back disorder was that 
the veteran had failed to establish a chronic inservice back 
disorder and that there was "no evidence of a chronic 
disability currently of record."  

In July 1995, the veteran attempted to reopen his claim of 
entitlement to service connection for a low back disorder.  
Pursuant to the development of this claim, the following has 
been retrieved and submitted as new and material evidence: 
(1) medical treatment reports, dated January 1988 through 
April 1996, from VA medical centers in Bay Pines, Florida, 
and Gainesville, Florida (Item One); (2) a medical treatment 
report, dated July 1996, from Z. Callueng, M.D. (Item Two); 
and 
 (3) various statements by the veteran in support of his 
claim to reopen, including his claim to reopen, dated July 
1995; notice of disagreement, dated March 1996; substantive 
appeal, VA Form 9, dated July 1996 (Item Three).
III.  Analysis

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veteran's claim for service connection for a low back 
disorder was denied because the veteran failed to show: (1) 
evidence of a current low back disorder as provided by a 
medical diagnosis; and (2) evidence of incurrence or 
aggravation of a chronic low back disorder during service.  
Accordingly, the "issue at hand" is whether the veteran 
incurred or aggravated a low back disorder during his active 
duty service. 

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  Specifically, the veteran submitted a 
hospitalization report, dated August 1988, noting that he 
underwent an L4-L5 diskectomy.  The Board concludes that this 
medical opinion is "new" evidence because it was not 
previously before RO at the time of its December 1993 rating 
decision.  The remaining more difficult question, however, is 
whether this evidence is "material" in that it is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board concludes that the newly submitted medical evidence 
does add to the "completeness" of the record in the sense 
that it does show a current low back disorder.  In this 
regard, the RO's December 1993 rating decision concluded that 
there was no evidence of a current back disorder.  Thus, the 
newly submitted evidence is material because it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of" the veteran's low back disorder.  See Hodge, 
155 F.3d at 1356.  Accordingly, without considering whether 
the evidence will change the outcome of the claim, the Board 
concludes that the treatment summary report is new and 
material evidence sufficient to reopen the claim for service 
connection for a low back disorder.  Thus, the Board reopens 
the claim for service connection for a low back disorder, and 
remands the claim below for further development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
low back disorder is reopened.


REMAND

The appellant contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
appellant alleges that he injured his back while on active 
duty in March 1976.

Although the claim for service connection for a low back 
disorder is now reopened, the Board finds that the case is 
not yet ready for final appellate review.  In Elkins v. West, 
No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) (en banc), the 
Court held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). 

Consequently, as this case remains in appellate status, and 
it is shown that the RO denied the claim on the basis of the 
now-invalidated Colvin standard, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's new and material evidence 
claim pursuant to the holdings in Hodge, Elkins, Winters, 
supra.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

In light of the Board's action reopening the veteran's claim, 
the RO must adjudicate the veteran's claim based on all of 
the evidence of record both old and new.  Accordingly, this 
case is REMANDED to the RO for the following development:

The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for a low back 
disorder is well-grounded and, if so, 
adjudicate it on its merits, considering 
all of the evidence of record, both old 
and new.  If the result is not favorable 
to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

